DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/24/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 10/24/2019 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0333208 A1 (hereinafter Gotou).
Regarding claims 1-4 and 13-14, Gotou discloses an ink and a method of making the ink by incorporating a colorant and a 

    PNG
    media_image1.png
    430
    585
    media_image1.png
    Greyscale

 The polyether-modified siloxane surfactant compound of Gotou reads on the claimed modified siloxane surfactant of chemical formula I as recited in claims 1-3 and 13. Gotou further discloses that the water-dispersible resin comprises polymer particles (See [0161]) including vinyl-based polymers, polyester-based polymer, and polyurethane-based polymers (See [0090] and [0147]). Applicant described the claimed anionic 
Regarding claim 5, Gotou discloses that the ink comprises organic solvent (claimed co-solvent) and water (See [0009] and [0017]). Gotou also discloses that the organic solvent includes a solvent having a boiling point (bp) within the claimed range from 75-250ºC (See [0046]; 1,2-butanediol (bp 192ºC), 1,3-propanediol (bp 207ºC), 1,2-propanediol (bp 188ºC), and 1,3-propanediol (bp 213ºC) to name a few).
Regarding claim 6, Gotou discloses that the ink comprises 1-15 mass% of a colorant (See [0099]), 0.5-10 mass% of water-dispersible resin particle (See [0147], [0161] and [0164]; polyester resin and polyurethane resin read on the claimed anionic polymeric binder), 20-60 mass% of organic solvent (co-solvent) (See [0055]), 0.001-5 mass% of modified siloxane surfactant (See [0104] and [0134]), and balance with water (See [0017] and [0100]). The proportions of ingredients disclosed by Gotou cover the claimed ingredient proportions.
Regarding claim 7, Gotou discloses that the ink is adjusted to having a pH ranging 7 to 11 (See [0173]). The pH of Gotou covers the claimed pH. 

The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0166764 A1 (hereinafter Katsuragi) in view of US 2016/0024323 A1 (hereinafter Tamai) and WO 2017060153 A1 (an English equivalent is US 2018/0222234 A1, hereinafter Markies, will be applied).
With respect to claims 9-11 and 15, Katsuragi discloses a pre-processing fluid (pre-treatment fluid) including a flocculant, an organic solvent, water, and optional materials such as a surfactant, a deforming agent, a pH regulator, a preservative, fungicides, and a corrosion inhibitor used in an 

    PNG
    media_image2.png
    496
    823
    media_image2.png
    Greyscale

The polyether modified siloxane surfactant of Katsuragi fulfills the claimed modified siloxane surfactant as recited in claims 9-11. 

In an analogous art, Tamai discloses pre-processing fluid (pre-treatment fluid) comprising water, a water-soluble solvent, a water-soluble flocculant, a fluorinated compound of Chemical formula 1, and additives containing corrosion inhibitor, a pH regulator, a preservative, fungicides (See Abstract; [0017] and [0044]). The pre-processing fluid of Tamai does not containing a colorant; therefore, the pre-processing fluid is colorless. Tamai discloses that the water-soluble flocculant including water soluble aliphatic organic acids such as succinic acid, citric acid, malic acid, tartaric acid, and lactic acid (See [0038]). 
Markies discloses that the organic acid in a treatment fluid (See [0028]) stabilize color pigments during printing process to provide good printing properties (See [0029]) and improve printing quality when printing an image (See [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate an organic acid of Tamai into the pre-processing fluid of Katsuragi in order to stabilize color pigments during printing process and provide good printing properties and .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi (US 2017/0166764 A1), Tamai (US 2016/0024323 A1) and Markies (WO 2017060153 A1) as applied to the claims above, and further in view of US 2014/0253631 A1 (hereinafter Namba).
Katsuragi, Tamai, and Markies are relied upon as set forth above.
Regarding claim 12, Katsuragi discloses that the pre-processing fluid comprises 10-60 mass% of water-soluble organic solvent (water-based vehicle) having a boiling point (bp) of 75-250ºC, e.g., 1,2-propanediol bp 188ºC (See [0133], [0139], and [0223]); 0.001-5 mass% surfactant (modified siloxane surfactant) (See [0079], [0092], and [0101]); flocculant including water-soluble cationic polymers, acids, and multi-valent metal salts (See [0224]); and water (See [0141]). Tamai discloses the pre-processing fluid comprises 0.1-30 wt% of organic acids (flocculant) (See [0038] and [0041]).
Katsuragi, Tamai, and Markies did not disclose a concentration of water-soluble cationic polymers (claimed cationic polymer fixing agent) in an amount of 12 wt% or less.
In an analogous art, Namba discloses a pre-treatment liquid comprises not less than 10 wt% of water-soluble cationic polymer 
It would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate a concentration of water-soluble cationic polymers (claimed cationic polymer fixing agent) in an amount of more than 10 wt% of Namba into the pre-processing fluid (pre-treatment liquid) of Katsuragi, Tamai, and Markies in order to increase shock absorption in contact with an aqueous ink and agglomeration of pigment as suggested by Namba.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761